DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated November 22, 2022.  Claims 1, 3, 8, 10, 14, and 16 are currently amended, claims 21-23 are new and claims 1, 3-8, 10-14, and 16-23 are pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive and/or moot in view of the new grounds of rejection, as detailed below in the Prior Art Argument - Rejections section. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but are not persuasive.  For example:

	With respect to claim 1, Applicant first argues, “Hung at the cited portions merely discloses docker containers and displaying widgets representing the docker containers. Nowhere does Hung, in combination with other cited references, teaches or suggests display one or more options representing one or more software entity applications associated with an entity on the interactive user interface, wherein the one or more software entity applications are divided into groups and subgroups.”1 Examiner respectfully disagrees. 
	Regarding “display one or more options representing one or more software entity applications associated with an entity on the interactive user interface,” Examiner directs Applicant’s attention to p. 508, “Graphical widgets [display one or more options] represent Docker containers executing a modular task [representing one or more software entity applications associated with an entity on the interactive user interface]” (emphasis added) and p. 509, “Modules (widgets) [one or more options representing one or more software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow” (emphasis added). Furthermore, Hung’s Fig. 1 depicts groups of widgets, e.g., RNA-Seq and Utilities, which consist of various widgets that are selected for inclusion in the workflow, i.e. wherein the one or more software entity applications are divided into groups and subgroups, as claimed. Applicant’s first argument is therefore unpersuasive.
	Applicant next argues “the Office cites Hung at Figs 1-2 and pages 508 and 509 as teaching the pending recitation of dependent claim 2 of "generating a logic to connect the at least two applications based on the software application data and the one or more connections received from the user." Hung, at the cited portions, merely discloses allowing users to drag and drop widgets onto the screen and connect them to construct a workflow which can be executed locally, saved, or exported as a shell script. Hung merely discloses connecting the widgets to create a workflow and that workflow can be saved or exported as a shell script. Nowhere does Hung teaches or suggests generating a logic to connect the at least two applications based on the software application data and the one or more connections received from the user.2” It is unclear to Examiner how the quoted functionality of Hung differs from the claimed functionality. Using bold and italics fonts, Applicant appears to place special emphasis on generating logic to form the connections. However, this is exactly what Hung teaches when it describes how widgets representing containers, i.e. applications, are connected and saved as a workflow which can be executed (see quoted portions of Hung above and Hung at Fig. 1 and p. 509, “Double clicking allows the user to enter parameter values and execute the workflow.”).  Applicant second argument is therefore unpersuasive. 

	Regarding claims 21-23, Applicant’s argument is moot in view of the new grounds of rejection presented herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 8, 10-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. “Building Containerized Workflows Using the BioDepot-Workflow-Builder” (hereinafter Hung) in view of Bhojan et al. 20180089068 (hereinafter Bhojan).

	With respect to claim 1, Hung discloses A system for facilitating design, testing, and implementation of system architecture (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.), the system comprising: 
	a memory device with computer-readable program code stored thereon (Id.); 
	a communication device (Id.; see also p. 508, right column, Bwb constructs workflows out of Docker containers.... Docker containers are automatically downloaded if they do not exist.... With Bwb, changing a module is as simple as downloading a new workflow, dragging the new module onto the canvas, and adjusting the input and output connections and parameters.); and 
	a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.): 
	determine that a user has accessed an interactive user interface via a user device (e.g., Figs. 1-2 and associated text, e.g., p. 509, When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears; see also p. 508.); 
	display one or more options representing one or more software entity applications associated with an entity on the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets [one or more options] represent Docker containers executing a modular task [software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [one or more options representing one or more software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow.), wherein the one or more software entity applications are divided into groups and subgroups (e.g., Fig. 1, particularly the depiction of groups of widgets, e.g., RNA-Seq and Utilities, which consist of various widgets that are selected for inclusion in the workflow [wherein the one or more software entity applications are divided into groups and subgroups]; see also Fig. 2.); 
	receive a selection of at least two options associated with at least two software entity applications of the one or more software entity applications (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets [one or more options] represent Docker containers executing a modular task [software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [one or more options representing one or more software entity applications] are dragged [receive a selection] from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow.); 
	extract software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, [test data, and derived data] (e.g., Figs. 1-2 and associated text, e.g., p. 508, Graphical widgets represent Docker containers executing a modular task.... Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow [software codes]; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb [software application data comprises one or more software codes], users can simply load these case studies into the canvas and execute these workflows with one click; see also case studies at pp. 511-512.); 
	receive one or more connections associated with the at least two software entity applications from the user via the user device and the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 509, Modules (widgets) are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, see also p. 508.);
	generate a logic to connect the at least two applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, The nodes are connected by links to form a directed acyclic graph indicating the order of execution and flow of data. Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509; see also title page and Summary on p. 508.); and 
	generate a software based flow by connecting the at least two software entity applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow [software based flow], which can be executed locally, saved, or exported as a shell script; see also p. 509.).
	Although Hung discloses software application data comprises one or more software codes (see above), it does not appear to disclose that the software application data comprises test data, and derived data.  However, this is taught in analogous art, Bhojan (e.g., Figs. 1-3 and associated text, e.g., [0034] Once the one or more Docker containers [software entity applications] are created, all the necessary software testing tools may be created inside the containers. Thus, at step 304, one or more of a mobile testing tool, a Continuous Integration tool, a Test data management tool, and a mobile driver may be installed in the one or more Docker containers; [0036] The Test data management tool installed in the one or more Docker containers is configured to create, maintain, and provision test data needed to rigorously test evolving mobile applications. A Test data management tool uniquely combines elements of data sub setting, masking and synthetic, on demand data generated to enable testing teams to meet the agile needs of an organization. As every test environment has its own set of complexities, test data is generally created before the test execution begins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hung with the invention of Bhojan because it addresses the problem that  “mobile application test execution often takes a long time to complete because the tests are executed in different environments, thereby causing the application developers to create complex tear down procedures,” as suggested by Bhojan (see [0004]).  

	With respect to claim 8, Hung discloses A computer program product for facilitating design, testing, and implementation of system architecture, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising executable portions for (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.): 
	determining that a user has accessed an interactive user interface via a user device (e.g., Figs. 1-2 and associated text, e.g., p. 509, When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears; see also p. 508.); 
	displaying one or more options representing with one or more software applications associated with an entity on the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets [one or more options] represent Docker containers executing a modular task [software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [one or more options representing one or more software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow.), wherein the one or more software entity applications are divided into groups and subgroups (e.g., Fig. 1, particularly the depiction of groups of widgets, e.g., RNA-Seq and Utilities, which consist of various widgets that are selected for inclusion in the workflow [wherein the one or more software entity applications are divided into groups and subgroups]; see also Fig. 2.); 
	receiving a selection of at least two options associated with at least two software entity applications of the one or more software entity applications (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets [one or more options] represent Docker containers executing a modular task [software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [one or more options representing one or more software entity applications] are dragged [receive a selection] from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow.); 
	extracting software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, [test data, and derived data] (e.g., Figs. 1-2 and associated text, e.g., p. 508, Graphical widgets represent Docker containers executing a modular task.... Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow [software codes]; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb [software application data comprises one or more software codes], users can simply load these case studies into the canvas and execute these workflows with one click; see also case studies at pp. 511-512.); 
	receiving one or more connections associated with the at least two software entity applications from the user via the user device and the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 509, Modules (widgets) are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, see also p. 508.); 
	generating a logic to connect the at least two applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, The nodes are connected by links to form a directed acyclic graph indicating the order of execution and flow of data. Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509; see also title page and Summary on p. 508.); and 
	generating a software based flow by connecting the at least two software entity applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509.).
	Although Hung discloses software application data comprises one or more software codes (see above), it does not appear to disclose that the software application data comprises test data, and derived data.  However, this is taught in analogous art, Bhojan (e.g., Figs. 1-3 and associated text, e.g., [0034] Once the one or more Docker containers [software entity applications] are created, all the necessary software testing tools may be created inside the containers. Thus, at step 304, one or more of a mobile testing tool, a Continuous Integration tool, a Test data management tool, and a mobile driver may be installed in the one or more Docker containers; [0036] The Test data management tool installed in the one or more Docker containers is configured to create, maintain, and provision test data needed to rigorously test evolving mobile applications. A Test data management tool uniquely combines elements of data sub setting, masking and synthetic, on demand data generated to enable testing teams to meet the agile needs of an organization. As every test environment has its own set of complexities, test data is generally created before the test execution begins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hung with the invention of Bhojan because it addresses the problem that  “mobile application test execution often takes a long time to complete because the tests are executed in different environments, thereby causing the application developers to create complex tear down procedures,” as suggested by Bhojan (see [0004]).  

	With respect to claim 14, Hung discloses A computer-implemented method for facilitating design, testing, and implementation of system architecture  (Figs. 1-2 and associated text, e.g., p. 508, Summary, We present the BioDepot-workflow-builder (Bwb), a software tool that allows users to create and execute reproducible bioinformatics workflows using a drag-and-drop interface; see also p. 509, When the Bwb application is launched and the user connects to the application using a browse.), the method comprising: 
	determining that a user has accessed an interactive user interface via a user device (e.g., Figs. 1-2 and associated text, e.g., p. 509, When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears; see also p. 508.); 
	displaying one or more options representing with one or more software entity applications associated with an entity on the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets [one or more options] represent Docker containers executing a modular task [software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [one or more options representing one or more software entity applications] are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow.), wherein the one or more software entity applications are divided into groups and subgroups (e.g., Fig. 1, particularly the depiction of groups of widgets, e.g., RNA-Seq and Utilities, which consist of various widgets that are selected for inclusion in the workflow [wherein the one or more software entity applications are divided into groups and subgroups]; see also Fig. 2.); 
	receiving a selection of at least two options associated with at least two software entity applications of the one or more applications (e.g., Figs. 1-2 and associated text, e.g., p. 508; Graphical widgets [one or more options] represent Docker containers executing a modular task [software entity applications]; p. 509, The basic elements of the Bwb interface are shown. When the Bwb application is launched and the user connects to the application using a browser, a window consisting of a canvas and a Tool Dock appears. Modules (widgets) [one or more options representing one or more software entity applications] are dragged [receive a selection] from the Tool Dock and dropped onto the canvas and linked together to form a workflow, in this case, the kallisto-sleuth (Pimentel et al., 2017) workflow.); 
	extracting software application data of the at least two software entity applications in real-time, wherein the software application data comprises one or more software codes, [test data, and derived data] (e.g., Figs. 1-2 and associated text, e.g., p. 508, Graphical widgets represent Docker containers executing a modular task.... Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow [software codes]; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb [software application data comprises one or more software codes], users can simply load these case studies into the canvas and execute these workflows with one click; see also case studies at pp. 511-512.); 
	receiving one or more connections associated with the at least two software entity applications from the user via the user device and the interactive user interface (e.g., Figs. 1-2 and associated text, e.g., p. 509, Modules (widgets) are dragged from the Tool Dock and dropped onto the canvas and linked together to form a workflow, see also p. 508.); 
	generating a logic to connect the at least two applications based on the software application data and the one or more connections received from the user (e.g., Figs. 1-2 and associated text, e.g., p. 508, The nodes are connected by links to form a directed acyclic graph indicating the order of execution and flow of data. Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509; see also title page and Summary on p. 508.); and 
	generating a software based flow by connecting the at least two software entity applications based on the software application data and the (e.g., Figs. 1-2 and associated text, e.g., p. 508, Users drag and drop widgets [software entity applications] onto the screen and connect them to construct a workflow [software based flow], which can be executed locally, saved, or exported as a shell script; see also p. 509.).
	Although Hung discloses software application data comprises one or more software codes (see above), it does not appear to disclose that the software application data comprises test data, and derived data.  However, this is taught in analogous art, Bhojan (e.g., Figs. 1-3 and associated text, e.g., [0034] Once the one or more Docker containers [software entity applications] are created, all the necessary software testing tools may be created inside the containers. Thus, at step 304, one or more of a mobile testing tool, a Continuous Integration tool, a Test data management tool, and a mobile driver may be installed in the one or more Docker containers; [0036] The Test data management tool installed in the one or more Docker containers is configured to create, maintain, and provision test data needed to rigorously test evolving mobile applications. A Test data management tool uniquely combines elements of data sub setting, masking and synthetic, on demand data generated to enable testing teams to meet the agile needs of an organization. As every test environment has its own set of complexities, test data is generally created before the test execution begins.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hung with the invention of Bhojan because it addresses the problem that  “mobile application test execution often takes a long time to complete because the tests are executed in different environments, thereby causing the application developers to create complex tear down procedures,” as suggested by Bhojan (see [0004]).  

	With Respect to claims 3, 10, and 16, Hung also discloses wherein the logic is a piece of software code (e.g., Figs. 1-2 and associated text, e.g., p. 508The nodes are connected by links to form a directed acyclic graph indicating the order of execution and flow of data. Users drag and drop widgets onto the screen and connect them to construct a workflow, which can be executed locally, saved, or exported as a shell script; see also p. 509, title page, and Summary on p. 508.).

	With Respect to claims 4, 11, and 17, Hung also discloses wherein the processing device is further configured to execute the computer-readable program code to test and validate the software based flow after connecting the at least two software entity applications (e.g., Figs. 1-2 and associated text, e.g., p. 510, A key objective of Bwb is to enable researchers with varying levels of technical skill to deploy, reproducibly execute, and test alternative algorithms with confidence.... Using Bwb, the entire biomedical community can quickly vet, implement, and share new technical advances in data analyses....Bwb reduces the effort required of bioinformaticians, as they can auto-install pre-tested workflows and tweak the parameterizations using a consistent interface; see also, p. 511, “test mode.”).

	With Respect to claims 5, 12, and 18, Hung also discloses wherein the processing device is further configured to execute the computer-readable program code to: 
	determine that the test and validation of the software based flow is successful (e.g., Figs. 1-2 and associated text, e.g., p. 510, A key objective of Bwb is to enable researchers with varying levels of technical skill to deploy, reproducibly execute, and test alternative algorithms with confidence.... Using Bwb, the entire biomedical community can quickly vet, implement, and share new technical advances in data analyses....Bwb reduces the effort required of bioinformaticians, as they can auto-install pre-tested workflows and tweak the parameterizations using a consistent interface.); and 
	implement the software based flow based on performing at least one of [transmitting one or more notifications to one or more users, transmitting the software application data associated with the at least two applications to an application tracking tool], and transmitting the software application data associated with the at least two applications to an integration application (e.g., Figs. 1-2 and associated text, e.g. p. 508, right column, Bwb constructs workflows out of Docker containers [applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017), can be used in Bwb [integration application]. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow.).

	With Respect to claims 7 and 20, Hung also discloses wherein the processing device is configured to extract the software application data from a centralized repository (e.g., Figs. 1-2 and associated text, e.g. p. 508, right column, Bwb constructs workflows out of Docker containers [software entity applications], enhancing reproducibility and portability by encapsulating the operating system and software dependencies with the software. Any publicly available Docker containers, such as those from Dockstore (O’Connor et al., 2017) [centralized repository], can be used in Bwb. Docker containers are automatically downloaded if they do not exist, essentially automatically installing the workflow; see also p. 511, The saved workflows and widgets from these four case studies are publicly available from GitHub and are included with the Bwb distribution (in the /workflows directory). After downloading the Docker image of Bwb, users can simply load these case studies into the canvas and execute these workflows with one click.).


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Bhojan, as applied to claims 4, 11, and 17, and further in view of Deb et al. 20210173766 (hereinafter Deb). 

	With respect to claims 6, 13, and 19, Hung in view of Bhojan does not appear to explicitly disclose wherein the processing device is further configured to execute the computer-readable program code to: determine that the test and validation of the software based flow is not successful; and display one or more errors associated with the unsuccessful testing and validation.  However, this is taught in analogous art, Deb (e.g., Fig. 6 and associated text, e.g., [0061], At step 610, errors are detected in the client workflow and a notification is provided to a user for follow-up and resolution. In this way, the client workflow may verify the stability and reliability of a software change or update.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Deb because “issues with ... updates or upgrades are proactively detected and resolved to ensure better quality of the updates or upgrades,” as suggested by Deb (see p. [0003]).  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Bhojan, as applied to claims 4, 11, and 17, and further in view of Reisbich 20120072367 (hereinafter Reisbich). 

	With respect to claims 21-23, Hung in view of Bhojan does not appear to disclose determine that the test and validation of the software based flow is not successful; and display missing features associated with failure of the test and validation via interactive visual display elements.  However, this is taught in analogous art, Reisbich (e.g., Figs. 1-5 and associated text, e.g., [0041], As shown in FIG. 5A, a process model 505 has been selected for a dry-run debugging [test and validation], using a dry run tool of an integrated development environment.... However, as shown in FIG. 5B, as a user attempts to begin the dry-run, an error prompt 510 can be presented indicating to the user that neither a start event nor an end event had been specified for the dry-run [display missing features associated with failure of the test and validation via interactive visual display elements]. Rather than cancelling the dry-run, as with the identification of other errors during the dry-run, the dry-run simulation tool can allow the user to resolve the identified errors, through the prompt 510, to allow the dry-run simulation to proceed to completion. As shown in FIG. 5C, a user can specify a start event through the error prompt GUI 510. Additionally, the user can further specify an end event, as shown in FIG. 5D.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Reisbich because typically “when a process model...is incomplete, underspecified, or syntactically incorrect, the tool cannot successfully complete testing of the model,” and the invention of Reisbich can “assist a developer in assessing whether the current, partially-developed state of the process complies with the developer's expectations,” as suggested by Reisbich (see [0014-15]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Wang et al. discloses 10762471 approaches for automating management of integrated workflows that allow data sources underlying the integrated workflows to be synchronized and/or updated with data sources underlying subsidiary workflows.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194
	
	


	
	
	

	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p. 9.
        2 See Remarks at p. 9.